1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6    ROBERT FLUKER,                                   Case No. 3:17-cv-000299-MMD-CBC

7                                     Petitioner,                      ORDER
            v.
8
     ISIDRO BACA, et al.,
9
                                  Respondents.
10

11         It is ordered that Respondents’ unopposed motion for extension of time (ECF No.

12   21) is granted. Respondents will have until June 7, 2019, to answer or otherwise respond

13   to the amended petition for writ of habeas corpus in this case.

14         DATED THIS 21st day of May 2019.

15

16                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28
